IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 39213/39214

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 389
                                                  )
       Plaintiff-Respondent,                      )     Filed: March 6, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
JOEL DENNISON MCKEAN,                             )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgments of conviction and consecutive unified sentences of fifteen years, with a
       minimum period of confinement of ten years, for aggravated battery and five
       years determinate for stalking in the first degree, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In these consolidated appeals, Joel Dennison McKean pled guilty to aggravated battery
(Idaho Code §§ 18-903(b), 18-907(a)) and misdemeanor battery (I.C. § 18-903(a) (in Docket No.
39213) and was sentenced to a unified sentence of fifteen years with ten years determinate on the
aggravated battery conviction. 1 In Docket No. 39213, McKean pled guilty to stalking in the first
degree (I.C. § 18-7905) and the district court imposed a consecutive sentence of five years
determinate. In each case, McKean was ultimately placed on probation. McKean appeals,
asserting that the district court abused its discretion by imposing excessive sentences.

1
       McKean raises no issues on appeal regarding the misdemeanor battery conviction.

                                                 1
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, McKean’s judgments of conviction and sentences are affirmed.




                                                   2